NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4238-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AARON REID,

     Defendant-Appellant.
________________________

                   Submitted October 4, 2021 – Decided December 8, 2021

                   Before Judges Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Accusation No. 19-04-
                   0382.

                   Rosenberg Perry & Associates, LLC, attorneys for
                   appellant (Robert M. Perry and Stephen J. Bodnar, on
                   the brief).

                   Scott A. Coffina, Burlington County Prosecutor,
                   attorney for respondent (Alexis R. Agre, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      After his motion to suppress a weapon found during a credentials check

based search of a car he had been driving, defendant Aaron Reid pled guilty to

second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b)(1), and

received a sentence in accordance with his plea agreement to one year non-

custodial probation. On appeal from his conviction, he challenges the February

25, 2020 denial of his suppression motion and asserts the following arguments:

            POINT I

            THE HANDGUN WAS SEIZED PURSUANT TO AN
            ILLEGAL WARRANTLESS SEARCH AND THE
            COURT   BELOW    ERRED    IN   DENYING
            DEFENDANT'S MOTION TO SUPPRESS.

                A.  WARRANTLESS    SEARCHES                  ARE
            PRESUMPTIVELY INVALID.

                B.  THE   PLAIN    VIEW  EXCEPTION
            REQUIRES THE OFFICER BE LAWFULLY IN THE
            VIEWING AREA.

                C.   THE CREDENTIALS EXCEPTION TO
            THE WARRANT REQUIREMENT REQUIRES THE
            OPERATOR BE AFFORDED A "MEANINGFUL"
            AND    "REASONABLE"  OPPORTUNITY   TO
            PRODUCE THE CREDENTIALS.

                D.   THE CREDENTIALS                EXCEPTION
            PERMITS ONLY A "LIMITED,               PINPOINTED
            SEARCH."




                                      2                                 A-4238-19
                E.  THE COURT BELOW ERRED IN
            FINDING THE CREDENTIALS EXCEPTION
            APPLICABLE.

                    i.   THE DEFENDANT WAS NOT
            AFFORDED A REASONABLE AND MEANINGFUL
            OPPORTUNITY TO PRODUCE HIS DRIVING
            CREDENTIALS.

                     ii. THE SEARCH WAS UNLAWFUL
            AS IT WAS NOT LIMITED AND PINPOINTED IN
            SCOPE.

            POINT II

            THE CREDENTIALS SEARCH EXCEPTION IS
            UNCONSTITUTIONAL. (NOT RAISED BELOW).

      We have considered defendant's contentions in light of the record and the

applicable principles of law. We conclude that while there is no merit to

defendant's constitutional challenge to the credentials search exception to the

warrant requirement, here the procedures necessary to justify that type of search

were not followed and for that reason we reverse the denial of defendant's

motion, vacate his conviction, and remand for further proceedings.

                                       I.

      The facts found by the trial court at the suppression hearing based on the

testimony of the arresting officer are summarized as follows.        During the

evening of May 25, 2019, Officer Joseph Devlin of the Willingboro Police


                                       3                                   A-4238-19
Department attempted to stop a motor vehicle after observing that it was being

operated with illegally tinted windows.      Before he had the opportunity to

effectuate the stop, the car was driven into a home's driveway.         The four

occupants then exited the vehicle and headed towards the house; three walked

to the backyard and one went into the house. At some point prior to the

occupants entering the home, the officer activated his vehicle's overhead lights

and ordered the occupants to return to the vehicle. 1      Devlin testified that,

although it could not be heard on his body cam video, one of the occupants

responded by yelling "No, fuck you." All of them ignored his command. 2

Devlin remained outside the residence and waited for additional officers to

arrive, which took about one minute.

      After about one minute, the homeowner emerged from the house and

spoke to the officer. The officer told the homeowner that the four occupants had



1
    Devlin testified at the suppression hearing to three different scenarios
regarding his activation of his vehicle's lights: he activated them (1) as the
vehicle turned into the driveway; (2) prior to the occupants exiting the motor
vehicle; and (3) after the occupants exited the motor vehicle. As discussed infra,
the trial court found that the lights were already activated when the officer
directed the fleeing occupants to return to the car.
2
  The officer's body cam recording did not pick up the quoted response or
anything else said by the vehicle's occupants.


                                        4                                   A-4238-19
to either come outside or he would tow the car. A few seconds later, Officer

Stefan Kowalski arrived, and he also spoke with the homeowner who then

walked away from him.

      As Kowalski spoke to the homeowner and, before the homeowner walked

away, Devlin announced that he was going to "run the vehicle registration."

After Devlin started to walk away, another responding officer, Officer Hankey,

asked if "the car is locked." Devlin then stopped and opened the unlocked car

without stating to anyone that he was going to search for credentials. Once he

opened the car's door, he confirmed to Hankey that it had not been locked and

immediately, without ever looking in the vehicle's glove compartment or center

console, Devlin called out, "Got a gun in the driver['s] door."

      A conversation between Hankey and Devlin then ensued about whether a

search warrant was necessary for the discovery of the gun, whether the plain

view exception applied, and whether a credentials search was allowed. In the

end, Hankey replied, it is "sometimes better to be safe than sorry." Shortly after,

Devlin ran a registration inquiry on the car that identified the owner of the

vehicle as Alvin Reid, defendant's father.

      Prior to opening the vehicle's door, Devlin never asked defendant or any

of the vehicle's passengers to produce any vehicle credentials. Nor did he inform


                                        5                                    A-4238-19
any of them of his intention to search the car for credentials. In addition, Devlin

calculated that one minute and fourteen seconds elapsed from his first

interaction with the homeowner until he opened the car door. Moreover, within

less than four minutes after his first interaction with the homeowner asking that

he direct the vehicle occupants to return to the car, defendant and another of the

vehicle's occupants, exited the house in accordance with Devlin's request.

       Before Devlin arrested defendant, he requested defendant's consent to

search the vehicle, which defendant refused. The vehicle was impounded and,

eventually, Devlin obtained a warrant to further search the vehicle.

       Defendant was later charged with second-degree possession of a weapon

for unlawful purposes, N.J.S.A. 2C:39-4(a)(1), second-degree unlawful

possession of a weapon, N.J.S.A. 2C:39-5(b)(1), fourth-degree prohibited

weapons and devices, N.J.S.A. 2C:39-3(f)(2), fourth-degree prohibited weapons

and devices, N.J.S.A. 2C:39-3(j), third-degree receiving stolen property,

N.J.S.A. 2C:20-7(a), and fourth-degree obstruction of the administration of law,

N.J.S.A. 2C:29-1(a).

       After his arrest, defendant filed his suppression motion. The trial court

conducted a two-day suppression hearing at which Devlin and Kowalski

testified.   After the hearing, on February 24, 2020, the court issued a


                                        6                                    A-4238-19
comprehensive ten-page written decision explaining its reasons for denying

defendant's motion to suppress. The next day the trial court entered an order

memorializing its decision.

      The trial court initially concluded that the "traffic stop was valid" after

finding that Devlin's testimony was credible because "he reasonably believed

that he observed a [traffic] violation." The court then determined that because

the traffic stop was valid, "the officer was entitled to conduct an investigative

detention" and that a "reasonable person would realize that his right to move has

been restricted." He reasoned that because the "marked patrol car's overhead

lights were on when [the officer], in uniform, instructed the defendant to return

to the vehicle" that "defendant should have been aware that his right to freely

move had been restricted at this point."

      The court held the "warrantless search of defendant's car was valid under

the credentials exception to the warrant requirement." It reasoned that the

"defendant was given reasonable opportunity to present his registration

information, but showed his unwillingness to provide such information by

refusing to comply with his lawful detention" and instead "chose to ignore the

officer," who despite his demand for defendant to return to the vehicle and his

advice to the homeowner that defendant "needed to come outside," "received no


                                       7                                   A-4238-19
indication that" he would. According to the court, "[b]y ignoring the officer's

instructions to return to the vehicle, . . . defendant [could not] so easily nullify

the opportunity that the officer provided."

      "Under the circumstances," the court found that "it was not unreasonable

for [the officer] to conduct a limited credentials search after defendant was given

reasonable opportunity, but, by his unresponsive conduct, indicated his

unwillingness to provide those credentials," and that the "search was objectively

reasonable . . . because it was the least intrusive method to obtain the

registration information."

      In reaching its decision, the court cited to State v. Watts, 223 N.J. 503,

514 (2015), for the proposition that "[t]he test is not whether there were other

reasonable or even better ways to execute the search, for hindsight and

considered reflection often permit more inspired after-the-fact decision

making." According to the trial court:

            the officers on the scene had no indication that the
            defendant would exit the home in any reasonable
            amount of time, especially after leaving the scene of a
            traffic stop. From his vantage point, [the officer] had
            no way of knowing that the occupants of the vehicle
            had not simply left the area after entering the
            [backyard] of the home.

            A limited credentials search was an expedient, safe, and
            unobtrusive option under the circumstances. Obtaining

                                         8                                    A-4238-19
            a search warrant for a vehicle registration to issue a
            traffic ticket would be labor and time intensive.
            Entering the curtilage or home itself to locate the
            defendant would be highly intrusive and potentially
            dangerous for the officer. Impounding the vehicle was
            another possibility. However, this is an intrusive,
            expensive, and time-consuming option.

            [(Emphasis added).]

      Turning to the discovery of the weapon, the court found the officer's

search in the driver's door pocket was permissible under State v. Terry, 232 N.J.

218, 246 (2018) and State v. Patino, 83 N.J. 1, 12 (1980) because the credentials

search was "confined to the glove compartment or other area where a registration

might normally be kept in a vehicle." After finding that "a pocket compartment

in the side of the driver's door is an area where a registration might normally be

kept," the court held that "the search was appropriately limited in scope." Under

the plain view doctrine exception to the warrant requirement, the court

concluded the officer "was lawfully in the viewing area under the credentials

exception" when he "observed a [gun] almost immediately upon opening the

driver's side door."

      Afterward, as already noted, defendant pled guilty to the one offense and

was sentenced in accordance with his plea agreement. This appeal followed.




                                        9                                   A-4238-19
                                        II.

      Our review of a denial of a motion to suppress is limited. State v. Gamble,

218 N.J. 412, 424-25 (2014). We defer to the trial court's factual findings on

the motion unless they are "clearly mistaken" or "so wide of the mark" that the

interests of justice require appellate intervention. State v. Elders, 192 N.J. 224,

245 (2007).    "A trial court's interpretation of the law, however, and the

consequences that flow from established facts are not entitled to special

deference." State v. Hubbard, 222 N.J. 249, 263 (2015) (citations omitted). As

such, "[a] trial court's legal conclusions are reviewed de novo." Ibid.

      We begin our review by rejecting defendant's constitutional challenge,

raised for the first time on appeal, to a warrantless credentials search and

conclude his argument in that regard is without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(2). Suffice it to say, we will not

consider his argument because it was not raised before the trial court, see State

v. Witt, 223 N.J. 409, 419 (2015) ("For sound jurisprudential reasons, with few

exceptions, our appellate courts will decline to consider questions or issues not

properly presented to the trial court when an opportunity for such a presentation

is available."), and, in any event, our Supreme Court has repeatedly concluded

that such searches under limited circumstances are valid. Terry, 232 N.J. at 222.


                                       10                                    A-4238-19
      We turn to defendant's contentions that the limited circumstances where

credential searches are permitted did not exist in this case. We agree.

      The Fourth Amendment to the United States Constitution and Article I of

the New Jersey State Constitution protect people from "unreasonable searches."

U.S. Const. amend. IV; N.J. Const. art. I, § 7.          The hallmark of these

constitutional provisions is reasonableness. State v. Bruzzese, 94 N.J. 210, 217

(1983). A warrantless search is presumed to be unreasonable, and therefore

invalid; "[h]ence, the State must prove the overall reasonableness and validity

of [a warrantless] search." State v. Valencia, 93 N.J. 126, 133 (1983). A

warrantless search may be found reasonable if the State proves, by a

preponderance of the evidence, that the search falls within one of the "well-

delineated exceptions to the warrant requirement." Elders, 192 N.J. at 246

(quoting State v. Pineiro, 181 N.J. 13, 19 (2004)).

      One such exception is known as the "credentials search" exception, that

permits a police officer to conduct a limited search of the areas in a vehicle

where registration and insurance information is normally kept to verify a

vehicle's credentials for public safety purposes. Terry, 232 N.J. at 222. In Terry,

the Court "reaffirm[ed its] decision in [State v. Keaton, 222 N.J. 438, 450

(2015)] that, when a driver is unwilling or unable to present proof of a vehicle's


                                       11                                    A-4238-19
ownership, a police officer may conduct a limited search for the registration

papers in the areas where they are likely kept in the vehicle." Terry, 232 N.J. at

223.

       In analyzing and reaffirming the "limited registration exception" to the

Fourth Amendment's requiring a valid warrant prior to conducting a search, the

Court stated:

             The authority to conduct a warrantless registration
             search is premised on a driver's lesser expectation of
             privacy in his vehicle and on the need to ensure
             highway and public safety. A motorist must be given a
             meaningful opportunity to produce ownership
             credentials, but if he is either unable or unwilling to do
             so, an officer may conduct a brief and targeted search
             of the area where the registration might normally be
             kept in the vehicle.

             [Id. at 238-39 (citing Keaton, 222 N.J. at 448).]

       "The test is not what thoughts were in defendant's mind. Rather, the test

is whether the officers acted in an objectively reasonable manner in light of

the . . . situation confronting them." Id. at 225. At the same time, the Court

warned that "a warrantless search for proof of ownership will not be justified"

"[w]hen a police officer can readily determine that the driver or passenger is the

lawful possessor of the vehicle[]despite an inability to produce the registration."

Id. at 223 (emphasis added). If that determination cannot be made, the credential


                                        12                                   A-4238-19
search is "permissible if confined to the glove compartment or other area where

a registration might normally be kept in a vehicle." Id. at 236-37 (quoting

Patino, 83 N.J. at 12).

      Though the Court has not precisely defined "unwilling[ness]," the line of

cases on the topic suggest that a motorist "unwilling[ness]" is derived from an

officer asking for credentials and then receiving an express refusal or a non-

verbal response, such as a shrug, before the officer can conduct a limited search

for credentials. See id. at 237-238, 245.

      In Terry, officers pursued a vehicle after the driver disobeyed a stop sign,

almost collided with the police cruiser, failed to stop despite the officer

activating the lights and siren of his patrol car, and zigzagged in traffic, before

the motorist came to a stop. Id. at 224-25. After the driver exited the vehicle,

the officers asked him three times for his credentials, and he was either non-

responsive, stared blankly at the officers, and one occasion "shrugged his

shoulders." Ibid. The Court held that officers gave the motorist a "meaningful

opportunity" to present the vehicle's credentials. Id. at 246. The Court reasoned

that the officers' "objectively reasonable viewpoint," the motorist's actions—i.e.,

non-responsiveness, blank stare, and shrug—signaled that he "was unwilling or

unable to produce proof of ownership." Ibid.


                                       13                                    A-4238-19
        In Keaton, emergency medical technicians (EMTs) attended to the

operator of an overturned vehicle when the officer came to the scene. 222 N.J.

at 443-44. After securing the scene, and without asking the driver for his

credentials, the officer went into the vehicle to get credentials for his report and

found evidence of criminal activity. Ibid.

        The Court upheld our reversal of the trial court's decision to deny the

motion to suppress because it found that the officer never provided the motorist

with the opportunity to provide his credentials. Id. at 442-43, 450. In its

opinion, the Court outlined the number of other actions the officer could have

taken—speak to the motorist, request the EMT's assistance, or ask the motorist

for the credentials at the hospital—before denying the motorist the opportunity

to provide the credentials. Id. at 450. It also held that an officer's "convenience

and expediency" does not invalidate the officer's requirement to provide a

motorist the opportunity to present credentials. See ibid.

        In this case, the State failed to demonstrate that the officer gave defendant

a "meaningful opportunity" to provide his credentials or that he was "unable or

unwilling" to provide such credentials. Indeed, the officer's testimony does not

reflect that he ever asked defendant for his credentials before he opened the car

door.


                                         14                                    A-4238-19
      Even more significant, consistent with the Court's instruction in Terry,

and evident here from the officer securing information by running the vehicle's

plates, the officer could have easily employed a minimal investigatory effort

before he needed to conduct a warrantless credentials search that could be

deemed reasonable. Id. at 243 (If the "officer can readily determine that either

[the driver or passenger] is the lawful possessor, then a warrantless search for

proof of ownership is not justified."). For example, the officer could have

confirmed defendant was a "lawful possessor of the vehicle" by simply running

the vehicle's plates, as he later did after he opened the car's door. Id.

      The evidence established that the officer had no problem with quickly

running the car's plates and determining that defendant's father was the

registered owner of the vehicle with the illegal tinted windows. Had the officer

taken that simple step before opening the vehicle's car door, there would have

been no need for a credentials search at all and a summons for violation of

N.J.S.A. 39:3-75 could have been issued to defendant who appeared within

minutes of Devlin's conversation with the homeowner.

      Contrary to the trial court's conclusion here, it is of no consequence that

these actions would or would not have been "labor and time intensive," as the

exception does not allow officers, for expediency's sake, to search for


                                        15                                  A-4238-19
credentials without providing a motorist the opportunity to present them.

Keaton, 222 N.J. at 450. Moreover, without ever being asked for the credentials,

a defendant's refusal to comply with the officer's command to return to the

vehicle cannot equate to "unresponsive conduct" or an "unwillingness to provide

[credentials]," leaving an officer free to conduct a credentials search while the

motorist is away from the car. See Terry, 232 N.J. at 238-39; Keaton, 222 N.J.

at 442-44. Here, the State failed to demonstrate that defendant was given a

"meaningful opportunity" to provide his credentials and that he was "unable or

unwilling" to provide such credentials.

      Because we conclude that the officer was not legally authorized to enter

the vehicle where the seized weapon was located, we need not address

defendant's remaining arguments.

      Reversed and remanded for further proceedings consistent with our

opinion.




                                      16                                   A-4238-19